Citation Nr: 0627986	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of dislocation of the left knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Togus, 
Maine, Regional Office (RO) which granted the veteran's claim 
for service connection for a left knee disability and 
assigned a 10 percent evaluation for it.  The veteran has 
disagreed with the assigned rating.  The veteran's claims 
folder was subsequently transferred to the Buffalo, New York 
RO as the veteran is a VA employee, and a resident of New 
Jersey.


FINDING OF FACT

The veteran's left knee disability is manifested by 
complaints of pain, with objective findings of full range of 
motion, and no instability or pain on motion, except at the 
end of flexion, without additional limitation, fatigue, 
weakness or lack of endurance following repeated use.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of dislocation of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

The veteran's claim for service connection for a left knee 
disability was granted by the July 2003 rating decision on 
appeal.  The veteran's filing of a notice of disagreement as 
to the disability rating assigned did not trigger any 
additional § 5103 notice.  Rather, VA was then required to 
fulfill its statutory duties under 38 U.S.C. §§ 5104 and 
7105, and regulatory duties under 38 C.F.R. § 3.101.  As 
such, VA satisfied its duty to notify by means of a statement 
of the case, and supplemental statement of the case, which 
set forth the relevant diagnostic criteria for rating the 
disability at issue.  

The appellant was not provided notice that an effective date 
would be assigned in the event of an award of any benefit 
sought.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased initial rating for his left knee 
disability, any question as to the appropriate effective date 
to be assigned is rendered moot.  

Duty to assist

With regard to the duty to assist, the record contains VA 
outpatient treatment records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record.  The Board finds nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.  

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a left knee 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  Diagnostic Code 
5260.

A 20 evaluation may be assigned when extension of the leg is 
limited to 15 degrees.  When limited to 10 degrees, a 10 
percent rating may be assigned.  Diagnostic Code 5261.

A 20 percent evaluation may be assigned for a dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.  Diagnostic Code 5258.

A 20 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is moderate.  When slight, a 10 percent evaluation 
will be assigned.  Diagnostic Code 5257.

The evidence supporting the veteran's claim consists 
primarily of his complaints of left knee pain and stiffness 
and some examination findings.  In this regard, the Board 
notes that at the time of the October 2002 VA examination, 
there was tenderness of the left knee in the retropatellar 
area.  The examiner noted that the veteran had residual mild 
pain on flexion.  In addition, when the veteran was seen in a 
VA outpatient treatment clinic in April 2005, he reported 
persistent pain and instability of the left knee.  An 
examination demonstrated tenderness and crepitus of the left 
knee, with patellar laxity.

The evidence against the veteran's claim includes the 
findings on several VA examinations.  The Board observes that 
the veteran has been afforded three VA examinations during 
his appeal.  The only abnormal finding consisted of 
tenderness on the October 2002 VA examination.  All other 
findings at that time, as well as on the January 2003 and 
April 2005 VA examinations, were entirely within normal 
limits.  In this regard, the Board points out that the 
veteran has full range of motion of the left knee, and there 
is no instability, tenderness or effusion.  On VA examination 
in October 2002, there was no edema, effusion, instability, 
weakness or redness.  There was no functional limitation on 
standing or walking.  Left knee flexion was to 138 degrees 
and extension was to zero degrees.  It is significant to 
emphasize that following the October 2002 VA examination, the 
examiner stated that the dislocation had resolved.  On VA 
examination in January 2003, he was able to do a deep knee 
bend.  There was no effusion, tenderness, or instability.  
Range of motion of the knee was zero to 140 degrees, without 
pain.  There was no laxity of the patella.  In addition, the 
Board observes that the most recent VA examination, in 
October 2005, revealed that the left knee was normal and the 
examiner commented that no cause was found for the 
intermittent left knee pain the veteran reported.  Range of 
motion was zero to 142 degrees without pain.  The knee was 
stable without warmth, tenderness, crepitance or effusion.

The Board has also considered whether functional impairment 
due to pain, as addressed under 38 C.F.R. §§ 4.10, 4.40 and 
4.45, would warrant a higher rating.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  However, the recent VA examination failed to 
demonstrate the presence of pain or weakness in the left 
knee.  The Board notes that VA examination revealed that 
repeated flexion and extension did not produce weakness, 
fatigue, incoordination or pain.  Therefore, a higher rating 
is not warranted under these provisions.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his left knee disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for residuals of dislocation of the left 
knee.  




ORDER

An initial evaluation in excess of 10 percent for residuals 
of a dislocation of the left knee is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


